                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                       '~~`dLTiES - G~iV~RAi,
  Case No.       CR 18-00385-JLS                                               Date   June 11, 2019
  Tide           United States v. Shane Murray




 Present: The Honorable       Douglas F. McCormick
                  Deputy Clerk:                                      Court Reporter /Recorder:
                  Nancy Boehme                                                CourtSmart
           Attorneys)Present for Plainriffs:                      Attorneys)Present for Defendants:


Proceedings:              (In Chambers) Order of Detention after Hearing Held Under 18 U.S.C. §
                          3148(b)

        Defendant appeared after being taken into custody on an arrest warrant issued by United
States District Judge Josephine L. Staton after United States Pretrial Services submitted a petition
for action on condirions of pretrial release alleging that Defendant committed a violation of the
conditions of his supervised release. The Court conducted a hearing on the alleged violations.
Based on the informarion presented at the hearing, the Court finds that there is clear and
convincing evidence that Defendant violated the drug treatment and controlled substance
conditions of his release. The Court also finds that no condition or combination of conditions of
release will assure that Defendant will not flee or pose a danger to the safety of any other person or
the community.

      Defendant's release is therefore revoked and IT IS THEREFORE ORDERED that
Defendant be detained pending further proceedings in this matter.




                                                             Initials of Preparer
                                                                                      ~~




CV-90(10/08)                                   MINUTES -GENERAL                                   Page 1 of 1
